Appeal from an order denying a motion to vacate a subpoena duces tecum which had been issued by a respondent in an investigation conducted by him pursuant to section 11 of the Executive Law, and to consolidate the proceeding with a similar proceeding. Order afSrmed, without costs. The statute pursuant to which the subpoena was issued (Executive Law, § 11) is not violative of section 3 of article V of the State Constitution, and the respondent is not obliged *849to examine witnesses only in the county in which they reside or have a place of business or in which the transactions being investigated took place. (See Matter of Frederick [Shapiro], ante, p. 846, decided by this court on February 24, 1956.) The requirement of subdivision 2 of section 73 of the Civil Rights Law was satisfied by the statement in the subposna. The required statement is that “the subject of the investigation” be set forth, not the portion of the investigation in which the witness is involved. The order to be made hereon will fix a new date and time for appellant to comply with the mandate of the subpoena. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur. Settle order on two days’ notice.